           Case 2:19-cv-01243-APG-NJK Document 95
                                               94 Filed 09/01/21 Page 1 of 2




1    Rene L. Valladares
     Federal Public Defender
2    Nevada Bar No. 11479
     *Randolph M. Fiedler
3    Assistant Federal Public Defender
     Nevada Bar No. 12577
4    Randolph_fiedler@fd.org
     *Stacy Newman
5    Assistant Federal Public Defender
     Nevada State Bar No. 14245
6    Stacy_newman@fd.org
     411 E. Bonneville Ave., Ste. 250
7    Las Vegas, NV 89101
     (702) 388-6577
8    (702) 388-5819 (fax)

9    *Attorneys for Petitioner

10
                           UNITED STATES DISTRICT COURT
11                              DISTRICT OF NEVADA

12   Kentrell D. Welch,
                                             Case No. 2:19-cv-01243-APG-NJK
13                 Plaintiff,
                                             Order Granting Extension of
14          v.                               Time for Petitioner to File
                                             Opposition to Defendants’
15   Liggett, et al.,                        Motion to Dismiss (ECF 92).

16                 Defendants.

17

18

19

20

21

22

23
           Case 2:19-cv-01243-APG-NJK Document 95
                                               94 Filed 09/01/21 Page 2 of 2




1          The Defendants filed a motion to dismiss Plaintiff’s complaint on August 18,

2    2021. See ECF 92. Currently, Plaintiff’s response is due September 1, 2021, and the

3    Defendants reply is due September 8, 2021.

4          Plaintiff and Defendants hereby stipulate and agree to extend the time period

5    for briefing of the Defendant’s motion to dismiss (ECF 92) as follows:

6          Plaintiff’s opposition shall be due September 22, 2021.

7          Defendant’s reply shall be due September 29, 2021.

8          This extension is intended to allow the Plaintiff’s counsel to devote adequate

9    time to the opposition. Good cause exists for this extension as Plaintiff’s counsel has

10   had an especially busy capital caseload these past two weeks. The additional time

11   will allow the Plaintiff to adequately respond to the Defendants’ potentially case-

12   dispositive arguments.

13
     /s/ Stacy Newman                               /s/ Amy A. Porray
14    Signature                                     Signature
     Stacy Newman                                   Amy A. Porray, NV Bar No. 9596
15
      Printed Name                                  Printed Name
16   Counsel for: Kentrell D. Welch                 Counsel for: Defendants

17   Dated: September 1, 2021                        Dated: September 1, 2021

18                                                  It is so ordered.

19

20                                                  ____________________________
                                                    United States District Judge
21

22                                                  Dated:September 1, 2021

23



                                                2
